DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the SCR and EGR of claims 1 and 16, the fuel tank of claim 3 and the gas tank of claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 9 is objected to because of the following informalities:  The word “motor” should be inserted before “vehicle” at line 2.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  The word “a” at line 3 should be replaced with “the motor”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 12 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, implementing “at least one remedial action selected from the group consisting of: activating an SCR catalytic converter” as claimed in independent claims 1 and 16 was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The Markush group limitation of claims 1 and 16 includes three members, activating an SCR catalytic converter, increasing an EGR rate, and applying heat to the SCR catalytic converter.  As best understood, to activate an SCR catalytic converter (the first member of the Markush group), the SCR catalytic converter is brought up to its activation temperature.  However, the third member of the Markush group is “applying heat to the SCR catalytic converter”.  Thus, if “activating an SCR catalytic converter” were to be afforded its usual meaning, the first and third members of the Markush group would be the same.  Accordingly, the specification was examiner to determine the meaning of “activating an SCR catalytic converter”.  An SCR catalytic converter is only recited in two locations in the subject specification, and the two recitations are almost identical (page 5, the second to last line – page 6, line 4; and page 14, lines 1 – 7.  The specification recites that “However, since the nitrogen oxide trap can no longer filter as many nitrogen oxides, some embodiments move the nitrogen oxide filtering to an SCR catalytic converter (selective catalytic reduction) and/or to increase the EGR-Rate (exhaust gas recirculation) and/or to heat up the SCR catalytic converter more quickly”.  Thus, it appears that the specification equates moving the nitrogen oxide filtering to an SCR catalytic converter with “activating an SCR catalytic converter”.  However, if “activating an SCR catalytic converter” were to be interpreted as moving the nitrogen oxide filtering to an SCR catalytic converter, the claim limitation would fail to comply with the enablement requirement.  As noted above, the specification only recites an SCR catalyst twice, and both recitations are merely the Markush grouping noted above.  Further, the drawings also fail to show an SCR catalyst.  Thus, moving the nitrogen oxide filtering to an SCR catalytic converter is not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Accordingly, “activating an SCR catalytic converter” will not be interpreted as moving the nitrogen oxide filtering to an SCR catalytic converter.  As there are no other mentions of an SCR catalyst in the specification, the limitation of “activating an SCR catalytic converter” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 12 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1 and 16 recite in part the Markush group of “implementing at least one remedial action selected from the group consisting of activating an SCR catalytic converter, increasing an EGR rate, and applying heat to the SCR catalytic converter”.  It is unclear what is meant by “activating an SCR catalytic converter”.  As best understood, to activate an SCR catalytic converter (the first member of the Markush group), the SCR catalytic converter is brought up to its activation temperature.  However, the third member of the Markush group is “applying heat to the SCR catalytic converter”.  Thus, if “activating an SCR catalytic converter” were to be afforded its usual meaning, the first and third members of the Markush group would be the same.  A review of the subject specification does not provide any assistance in determining the meaning of “activating an SCR catalytic converter”.  An SCR catalytic converter is only recited in two locations in the subject specification, and the two recitations are almost identical (page 5, the second to last line – page 6, line 4; and page 14, lines 1 – 7.  The specification recites that “However, since the nitrogen oxide trap can no longer filter as many nitrogen oxides, some embodiments move the nitrogen oxide filtering to an SCR catalytic converter (selective catalytic reduction) and/or to increase the EGR-Rate (exhaust gas recirculation) and/or to heat up the SCR catalytic converter more quickly”.  Thus, it appears that the specification equates moving the nitrogen oxide filtering to an SCR catalytic converter with “activating an SCR catalytic converter”.  However, if “activating an SCR catalytic converter” were to be interpreted as moving the nitrogen oxide filtering to an SCR catalytic converter, the claim limitation would fail to comply with the enablement requirement.  As noted above, the specification only recites an SCR catalyst twice, and both recitations are merely the Markush grouping noted above.  Further, the drawings also fail to show an SCR catalyst.  Thus, moving the nitrogen oxide filtering to an SCR catalytic converter is not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Accordingly, “activating an SCR catalytic converter” will not be interpreted as moving the nitrogen oxide filtering to an SCR catalytic converter.  Therefore, it is unclear what is meant by “activating an SCR catalytic converter”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9 and 11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends
Claim 9 includes one limitation, namely, “if the nitrogen oxide trap regeneration is deactivated, signaling to a driver of the vehicle that refueling has been carried out with a sulfur-rich fuel”, which is a contingent limitation.  This limitation is not required to be performed because the step is only required “if” the condition of the nitrogen oxide trap regeneration is deactivated is satisfied.  The claim, however, does not require the condition to necessarily be satisfied.  Thus, this limitation is optional.  See Ex parte Schulhauser, No. 2013-007847 (PTAB April 28, 2016) (precedential); see also Cybersettle, Inc. v. Nat’l Arbitration Forum, Inc., 243 F. App’x 603, 607 (Fed. Cir. 2007) (“It is of course true that method steps may be contingent.  If the condition for performing a contingent step is not satisfied, the performance cited by the step need not be carried out for the claimed method to be performed”).  Therefore, because this limitation is conditional on conditions that may not occur, the limitation is optional and is not entitled to patentable weight.  Thus, claim 9 fails to further limit the subject matter of the claim upon which it depends.
Claim 11 includes one limitation, namely, “if the second sulfur threshold value is undershot, deactivating a signal to a driver of a vehicle associated with the nitrogen oxide trap”, which is a contingent limitation.  This limitation is not required to be performed because the step is only required “if” the condition of the second sulfur threshold is undershot is satisfied.  The claim, however, does not require the condition to necessarily be satisfied.  Thus, this limitation is optional.  See Ex parte Schulhauser, No. 2013-007847 (PTAB April 28, 2016) (precedential); see also Cybersettle, Inc. v. Nat’l Arbitration Forum, Inc., 243 F. App’x 603, 607 (Fed. Cir. 2007) (“It is of course true that method steps may be contingent.  If the condition for performing a contingent step is not satisfied, the performance cited by the step need not be carried out for the claimed method to be performed”).  Therefore, because this limitation is conditional on conditions that may not occur, the limitation is optional and is not entitled to patentable weight.  Thus, claim 11 fails to further limit the subject matter of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 4, 6 – 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Achleitner et al. (German Patent Application Publication No. DE 10200504858 A1) in view of Kurtz et al. (U.S. Patent Application Publication No. US 2013/0261930 A1).
Regarding claim 1, as best understood in view of the 112(a) and (b) issues noted above, Achleitner discloses a method for monitoring a nitrogen oxide trap (18) in an exhaust tract (12) or a motor vehicle with an internal combustion engine (10), the method comprising monitoring a storage capacity of the nitrogen oxide trap (paragraphs [0016] and [0027]); deactivating nitrogen oxide trap regeneration based on the monitored storage capacity (paragraphs [0016] – [0020]); and upon a predetermined event, reactivating nitrogen oxide trap regeneration (paragraph [0030]).
Achleitner discloses the claimed invention except for implementing at least one remedial action selected from the group consisting of activating an SCR catalytic converter, increasing an EGR rate, and applying heat to the SCR catalytic converter.
Kurtz is directed to an exhaust aftertreatment system.  Kurtz specifically discloses increasing an EGR rate as a remedial action to improve tailpipe emissions without extremely increasing fuel consumption (paragraph [0001]).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Achleitner to include implementing the remedial action of increasing an EGR rate as taught by Kurtz, as both references and the claimed invention are directed to exhaust aftertreatment systems.  As disclosed by Kurtz, it is well known that NOx emitted from an engine may be reduced by increasing an EGR rate without extremely increasing fuel consumption.  Further, Achleitner discloses that when the storage capacity of an NOx trap has decreased due to sulfur adsorption, regeneration of the NOx trap is deactivated so that additional fuel consumption resulting from the regenerations is avoided (paragraphs [0016] – [0020]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Achleitner to include implementing the remedial action of increasing an EGR rate as taught by Kurtz, as such a modification would reduce the amount of NOx which enters the atmosphere when the NOX trap is clogged by sulfur and regeneration of the NOx trap is deactivated.
Regarding claim 2, Achleitner further discloses wherein monitoring the storage capacity includes determining a storage capacity value representative of a residual capacity of the nitrogen oxide trap (paragraph [0016]); and further comprising comparing the storage capacity value with a predefined threshold value (paragraph [0016]); and when the threshold value is undershot, deactivating the nitrogen oxide trap regeneration (paragraph [0016] – when the gradient exceeds a predetermined value, the residual capacity of the nitrogen oxide trap is below a threshold).
Regarding claim 3, Achleitner further discloses comparing a predefined threshold value with a storage capacity value before adding fuel to a fuel tank (11) of the motor vehicle (paragraphs [0016] and [0030]).
Achleitner discloses the claimed invention except for only deactivating the nitrogen oxide trap if the storage capacity value is at least twice the threshold value.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to only deactivate the regeneration of the nitrogen oxide trap if the storage capacity value is at least twice the threshold value, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.23 272, 205 USPQ 215 (CCPA 1980).  Paragraph [0016] discloses that the deactivating the nitrogen oxide trap regeneration is based on a comparison of the predefined threshold value and the storage capacity value, thus the ratio of the values is a result effective variable).
Regarding claim 4, Achleitner further discloses wherein monitoring the storage capacity includes determining a reduction rate of the storage capacity (paragraphs [0016] and [0027]); determining a sulfur content in a fuel as a function of the reduction rate (paragraph [0027]); and comparing the sulfur content with a predefined sulfur threshold value (paragraph [0027]. 
The remaining limitation of the claim, namely, “if the sulfur threshold value is exceeded, deactivating the nitrogen oxide trap regeneration” is a contingent limitation.  This limitation is not required to be performed because the step is only required “if” the condition of the sulfur threshold is exceeded is satisfied.  The claim, however, does not require the condition to necessarily be satisfied.  Thus, this limitation is optional.  See Ex parte Schulhauser, No. 2013-007847 (PTAB April 28, 2016) (precedential); see also Cybersettle, Inc. v. Nat’l Arbitration Forum, Inc., 243 F. App’x 603, 607 (Fed. Cir. 2007) (“It is of course true that method steps may be contingent.  If the condition for performing a contingent step is not satisfied, the performance cited by the step need not be carried out for the claimed method to be performed”).  Therefore, because this limitation is conditional on conditions that may not occur, the limitation is optional and is not entitled to patentable weight.  
Even if this limitation were given patentable weight, Achleitner discloses the limitation.  Specifically, Achleitner discloses if the sulfur threshold value is exceeded, deactivating the nitrogen oxide trap regeneration (paragraph [0027]).
Regarding claim 6,  Achleitner discloses the claimed invention except for wherein the sulfur threshold value is 200 ppm.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the sulfur threshold value to be 200 ppm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.23 272, 205 USPQ 215 (CCPA 1980).  Paragraphs [0031] – [0036] disclose that the sulfur threshold value is a result effective variable).
Regarding claim 7, Achleitner further discloses wherein the predefined event comprises refueling the motor vehicle with a predefined quantity of fuel (paragraph [0030]).
Regarding claim 8, Achleitner discloses the claimed invention except for wherein the predefined quantity of fuel is four times a residual quantity of fuel stored in a gas tank of the motor vehicle.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the predefined quantity of fuel to be four times a residual quantity of fuel stored in the gas tank, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.23 272, 205 USPQ 215 (CCPA 1980).  Paragraph [0030] discloses that the quantity of fuel added is a result effective variable relating to the residual quantity of fuel in the fuel fluid reservoir before the refueling.
Regarding claim 9, as best understood in view of the 112(b) issues noted above, the claim includes only one limitation, namely, “if the nitrogen oxide trap regeneration is deactivated, signaling to a driver of the vehicle that refueling has been carried out with a sulfur-rich fuel”, which is a contingent limitation.  This limitation is not required to be performed because the step is only required “if” the condition of the nitrogen oxide trap regeneration is deactivated is satisfied.  The claim, however, does not require the condition to necessarily be satisfied.  Thus, this limitation is optional.  See Ex parte Schulhauser, No. 2013-007847 (PTAB April 28, 2016) (precedential); see also Cybersettle, Inc. v. Nat’l Arbitration Forum, Inc., 243 F. App’x 603, 607 (Fed. Cir. 2007) (“It is of course true that method steps may be contingent.  If the condition for performing a contingent step is not satisfied, the performance cited by the step need not be carried out for the claimed method to be performed”).  Therefore, because this limitation is conditional on conditions that may not occur, the limitation is optional and is not entitled to patentable weight.
Regarding claim 10, Achleitner further discloses after reactivating nitrogen oxide trap regeneration (paragraph [0030]); determining the sulfur content in the fuel again (paragraph [0030]); and comparing the re-determined sulfur content with a second sulfur threshold value (paragraph [0030]).
The remaining limitation of the claim, namely, “if the second sulfur threshold value is exceeded, deactivating nitrogen oxide trap regeneration again” is a contingent limitation.  This limitation is not required to be performed because the step is only required “if” the condition of the second sulfur threshold value is undershot is satisfied.  The claim, however, does not require the condition to necessarily be satisfied.  Thus, this limitation is optional.  See Ex parte Schulhauser, No. 2013-007847 (PTAB April 28, 2016) (precedential); see also Cybersettle, Inc. v. Nat’l Arbitration Forum, Inc., 243 F. App’x 603, 607 (Fed. Cir. 2007) (“It is of course true that method steps may be contingent.  If the condition for performing a contingent step is not satisfied, the performance cited by the step need not be carried out for the claimed method to be performed”).  Therefore, because this limitation is conditional on conditions that may not occur, the limitation is optional and is not entitled to patentable weight.  
Even if this limitation were given patentable weight, Achleitner discloses the limitation.  Specifically, Achleitner discloses if the second sulfur threshold value is exceeded, deactivating nitrogen oxide trap regeneration again (paragraphs [0027] – [0030]).
Regarding claim 11, the claim includes only one limitation, namely, “if the second sulfur threshold value is undershot, deactivating a signal to a driver of a vehicle associated with the nitrogen oxide trap”, which is a contingent limitation.  This limitation is not required to be performed because the step is only required “if” the condition of the second sulfur threshold value is undershot is satisfied.  The claim, however, does not require the condition to necessarily be satisfied.  Thus, this limitation is optional.  See Ex parte Schulhauser, No. 2013-007847 (PTAB April 28, 2016) (precedential); see also Cybersettle, Inc. v. Nat’l Arbitration Forum, Inc., 243 F. App’x 603, 607 (Fed. Cir. 2007) (“It is of course true that method steps may be contingent.  If the condition for performing a contingent step is not satisfied, the performance cited by the step need not be carried out for the claimed method to be performed”).  Therefore, because this limitation is conditional on conditions that may not occur, the limitation is optional and is not entitled to patentable weight.
Regarding claim 12, Achleitner further discloses the claimed invention except for wherein the second sulfur threshold value is 50 ppm.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the second sulfur threshold value to be 50 ppm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.23 272, 205 USPQ 215 (CCPA 1980).  Paragraphs [0031] – [0036] disclose that the sulfur threshold value is a result effective variable).
Regarding claim 16, Achleitner discloses a motor vehicle comprising a combustion chamber (within engine 10) (Figure 1; paragraphs [0023]); an exhaust tract (12) for gasses leaving the combustion chamber (Figure 1; paragraph [0023]); a nitrogen oxide trap (18) disposed to remove nitrogen oxide from gasses flowing through the exhaust tract (12) (Figure 1; paragraph [0023]); and a controller (22) monitoring the nitrogen oxide trap (18), the controller (22) programmed to monitor a storage capacity of the nitrogen oxide trap (18) (paragraphs [0016], [0024] and [0027]); deactivate nitrogen oxide trap regeneration based on the monitored storage capacity (paragraphs [0016] – [0020]); and upon a predetermined event, reactivate nitrogen oxide trap regeneration (paragraph [0030]).
Regarding claim 16, Achleitner discloses a motor vehicle comprising a combustion chamber (within engine 10) (Figure 1; paragraphs [0023]); an exhaust tract (12) for gasses leaving the combustion chamber (Figure 1; paragraph [0023]); a nitrogen oxide trap (18) disposed to remove nitrogen oxide from gasses flowing through the exhaust tract (12) (Figure 1; paragraph [0023]); and a controller (22) monitoring the nitrogen oxide trap (18), the controller (22) programmed to monitor a storage capacity of the nitrogen oxide trap (18) (paragraphs [0016], [0024] and [0027]); deactivate nitrogen oxide trap regeneration based on the monitored storage capacity (paragraphs [0016] – [0020]); and upon a predetermined event, reactivate nitrogen oxide trap regeneration (paragraph [0030]).
Achleitner discloses the claimed invention except for implementing at least one remedial action selected from the group consisting of activating an SCR catalytic converter, increasing an EGR rate, and applying heat to the SCR catalytic converter.
Kurtz is directed to an exhaust aftertreatment system.  Kurtz specifically discloses increasing an EGR rate as a remedial action to improve tailpipe emissions without extremely increasing fuel consumption (paragraph [0001]).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Achleitner to include implementing the remedial action of increasing an EGR rate as taught by Kurtz, as both references and the claimed invention are directed to exhaust aftertreatment systems.  As disclosed by Kurtz, it is well known that NOx emitted from an engine may be reduced by increasing an EGR rate without extremely increasing fuel consumption.  Further, Achleitner discloses that when the storage capacity of an NOx trap has decreased due to sulfur adsorption, regeneration of the NOx trap is deactivated so that additional fuel consumption resulting from the regenerations is avoided (paragraphs [0016] – [0020]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Achleitner to include implementing the remedial action of increasing an EGR rate as taught by Kurtz, as such a modification would reduce the amount of NOx which enters the atmosphere when the NOX trap is clogged by sulfur and regeneration of the NOx trap is deactivated.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Achleitner in view of Kurtz and further in view of Ceccarini et al. (U.S. Patent No. US 7,267,991 B2).
Regarding claim 5, Achleitner discloses the claimed invention except for wherein the sulfur content in the fuel is determined by means of a predefined sulfur model as a function of an injected quantity of fuel over time.
Ceccarini is directed to a method for estimating the sulfur content in the fuel of an engine.  Ceccarini specifically discloses wherein the sulfur content in the fuel is determined by means of a predefined sulfur model as a function of an injected quantity of fuel over time (Abstract; column 4, line 47 – column 6, line 41.
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Achleitner to include wherein the sulfur content in the fuel is determined by means of a predefined sulfur model as a function of an injected quantity of fuel over time as taught by Ceccarini, as both references and the claimed invention are directed to determining the amount of sulfur in fuel.  As disclosed by Ceccarini, it is well known wherein the sulfur content in the fuel is determined by means of a predefined sulfur model as a function of an injected quantity of fuel over time.  Further, as noted above, Achleitner discloses determining the sulfur content in the fuel.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Achleitner to include wherein the sulfur content in the fuel is determined by means of a predefined sulfur model as a function of an injected quantity of fuel over time as taught by Ceccarini, as such a modification improve the accuracy in determining the amount of sulfur in the fuel, which would improve the determination regarding whether or not to regenerate the nitrogen oxide trap.

Response to Arguments
Applicant’s arguments and amendments filed October 26, 2020 with respect to the drawing objections, the claim objections and the majority of the 35 USC 112(b) and (d) rejections have been fully considered and are persuasive.  
Applicant’s arguments with respect to the 102(a)(1) rejection of claims 1, 2, 4, 6, 7, 9 – 12 and 16 and the 103 rejection of claims 5 and 8 have been considered but are moot because the new ground of rejection above does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D SHANSKE whose telephone number is (571)270-5985.  The examiner can normally be reached on Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON D SHANSKE/Primary Examiner, Art Unit 3746